AMENDED AND RESTATED
CME GROUP INC. INCENTIVE PLAN FOR NAMED EXECUTIVE OFFICERS
(Amended and Restated as of May 13, 2009)

1. Purpose. The purpose of the CME Group Inc. Incentive Plan for Named Executive
Officers is to align the interests of Company management with those of the
shareholders of the Company by encouraging management to achieve goals intended
to increase shareholder value.

2. Definitions. The following terms, as used herein, shall have the following
meanings:

(a) “Award” shall mean an incentive compensation award, granted pursuant to the
Plan, which is contingent upon the attainment of Performance Factors with
respect to a Performance Period.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer the Plan in accordance
with Section 3 of the Plan.

(e) “Common Stock” shall mean the common stock of the Company, par value $0.01
per share.

(f) “Company” shall mean CME Group Inc., a Delaware corporation, or any
successor corporation.

(g) “Disability” shall mean permanent disability as determined pursuant to the
long-term disability plan or policy of the Company or its Subsidiaries in effect
at the time of such disability and applicable to a Participant.

(h) “Effective Date” shall mean January 1, 2003.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Participant” shall mean an employee of the Company or any Subsidiary of the
Company who is, pursuant to Section 4 of the Plan, selected to participate
herein.

(k) “Performance Factors” shall mean the criteria and objectives, determined by
the Committee, which must be met during the applicable Performance Period as a
condition of the Participant’s receipt of payment with respect to an Award.
Performance Factors may include any or all of the following or any combination
thereof: gross margin, operating margin, revenue growth, free cash flow, cash
earnings, operating expense, expense reductions, operations efficiency,
operating cash flow, earnings per share, economic value added, cash-flow return
on investment, net income, total shareholder return, return on investment,
return on equity, return on assets or any increase or decrease of one or more of
the foregoing over a specified period. Such Performance Factors may relate to
the performance of the Company, a Subsidiary, any portion of the business,
product line, or any combination thereof and may be expressed on an aggregate,
per share (outstanding or fully diluted) or per unit basis. Where applicable,
the Performance Factors may be expressed in terms of attaining a specified level
of the particular criteria, the attainment of a percentage increase or decrease
in the particular criteria, or may be applied to the performance of the Company,
a Subsidiary, a business unit, a product line, or any combination thereof,
relative to a market index, a group of other companies (or their subsidiaries,
business units or product lines), or a combination thereof, all as determined by
the Committee. Performance Factors may include a threshold level of performance
below which no payment shall be made, levels of performance below the target
level but above the threshold level at which specified percentages of the Award
shall be paid, a target level of performance at which the full Award shall be
paid, levels of performance above the target level but below the maximum level
at which specified multiples of the Award shall be paid, and a maximum level of
performance above which no additional payment shall be made. Performance Factors
may also specify that payments for levels of performances between specified
levels will be interpolated.

 

(l) “Performance Period” shall mean the twelve-month periods commencing on
January 1, 2003 and each January 1 thereafter, or such other longer or shorter
periods as the Committee shall determine, consistent with the requirements of
Section 162(m), if applicable.

(m) “Plan” shall mean this CME Group Inc. Incentive Plan for Named Executive
Officers (formerly known as the Annual Incentive Plan for Highly Compensated
Executives).

(n) “Subsidiary” shall mean any company, partnership, limited liability company,
business or entity (other than the Company) of which at least 50% of the
combined voting power of its voting securities is, or the operations and
management are, directly or indirectly controlled by the Company.

3. Administration. The Plan shall be administered by a Committee of the Board.
The Committee shall have the authority in its sole discretion, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the terms, conditions, restrictions and Performance Factors relating
to any Award; to determine whether, to what extent, and under what circumstances
an Award may be settled, cancelled, forfeited, or surrendered; to make
adjustments in the Performance Factors in recognition of unusual or
non-recurring events affecting the Company or its Subsidiaries or the financial
statements of the Company or its Subsidiaries, or in response to changes in
applicable laws, regulations or accounting principles; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of Awards (including
provisions relating to a change in control of the Company); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan. Without limiting the generality of the foregoing, the Committee shall have
the sole discretion to determine whether, or to what extent, Performance Factors
are achieved; provided, however, that the Committee shall have the authority to
make appropriate adjustments in Performance Factors under an Award to reflect
the impact of extraordinary items not reflected in such goals. For purposes of
the Plan, extraordinary items shall be defined as (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards or treatments that may be required or permitted by the
Financial Accounting Standards Board or adopted by the Company or its
Subsidiaries after the goal is established, (3) all items of gain, loss or
expense for the year related to restructuring charges for the Company or its
Subsidiaries, (4) all items of gain, loss or expense for the year determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business, (5) all items of gain, loss or expense
for the year related to discontinued operations that do not qualify as a segment
of a business as defined in APB Opinion No. 30 (or successor literature),
(6) the impact of capital expenditures, (7) the impact of share repurchases and
other changes in the number of outstanding shares, and (8) such other items as
may be prescribed by Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions and any changes thereto.

The Committee shall consist of two or more persons each of whom shall be an
“outside director” within the meaning of Section 162(m) of the Code. All
decisions, determinations and interpretations of

 the Committee shall be final and binding on all persons, including the Company
and the Participant (or any person claiming any rights under the Plan from or
through any Participant).

Subject to Section 162(m) of the Code or as otherwise required for compliance
with other applicable law, the Committee may delegate all or any part of its
authority under the Plan.

4. Eligibility. Awards may be granted to Participants in the sole discretion of
the Committee. In determining the persons to whom Awards shall be granted and
the Performance Factors relating to each Award, the Committee shall take into
account such factors as the Committee shall deem relevant in connection with
accomplishing the purposes of the Plan.

5. Terms of Awards. Awards granted pursuant to the Plan shall be communicated to
Participants in such form as the Committee shall from time to time approve and
the terms and conditions of such Awards shall be set forth therein.

(a) In General. On or prior to the date on which 25% of a Performance Period has
elapsed (but not later than the 90th day of such period), the Committee shall
specify in writing, by resolution of the Committee or other appropriate action,
the Participants for such Performance Period and the Performance Factors
applicable to each Award for each Participant with respect to such Performance
Period. Payment in respect of Awards shall be made only if and to the extent the
minimum Performance Factors with respect to such Performance Period are
attained.

(b) Special Provisions Regarding Awards. Notwithstanding anything to the
contrary contained herein, in no event shall payment in respect of Awards
granted hereunder exceed $5,000,000 to any one Participant in any one year. The
Committee may at its discretion decrease the amount of an Award payable upon
attainment of the specified Performance Factors, but in no event may the
Committee increase at its discretion the amount of an Award payable upon
attainment of the specified Performance Factors.

(c) Time and Form of Payment. All payments in respect of Awards granted under
this Plan shall be made in cash within two and one-half (2  1/2) months after
the end of the Performance Period, but in no event shall such payments be made
later than December 31 of the year after the end of the Performance Period.

6. Term. Subject to the approval of the Amended and Restated Plan by the holders
of a majority of the Common Stock represented and voting on the proposal at the
annual meeting of Company stockholders to be held in 2009 (or any adjournment
thereof), the Plan shall be effective as of May 13, 2009 and shall continue in
effect until the fifth anniversary of the date of such stockholder approval,
unless earlier terminated as provided below.

7. General Provisions.

(a) Compliance with Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required.

(b) Nontransferability. Awards shall not be transferable by a Participant.

(c) No Right To Continued Employment. Nothing in the Plan or in any Award
granted pursuant hereto shall confer upon any Participant the right to continue
in the employ of the Company or any of its Subsidiaries or to be entitled to any
remuneration or benefits not set forth in the Plan or to interfere with or limit
in any way whatever rights otherwise exist of the Company or its Subsidiaries to
terminate such Participant’s employment or change such Participant’s
remuneration.

 

(d) Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award hereunder, the Company shall have the
right either to deduct from the payment, or to require the Participant or such
other person to pay to the Company prior to delivery of such payment, an amount
sufficient to satisfy any federal, state, local or other withholding tax
requirements related thereto.

(e) Amendment, Termination and Duration of the Plan. The Board or the Committee
may at any time and from time to time alter, amend, suspend, or terminate the
Plan in whole or in part; provided that, no amendment that requires stockholder
approval in order for the Plan to continue to comply with Code Section 162(m)
shall be effective unless the same shall be approved by the requisite vote of
the stockholders of the Company.

(f) Participant Rights. No Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment for
Participants.

(g) Termination of Employment.

(i) Unless otherwise provided by the Committee, and except as set forth in
subparagraph (ii) of this Section 7(g), a Participant must be actively employed
by the Company or its Subsidiaries at the time Awards are generally paid with
respect to a Performance Period in order to be eligible to receive payment in
respect of such Award.

1

(ii) Unless otherwise provided by the Committee, if a Participant’s employment
is terminated as result of death, Disability or voluntary retirement with the
consent of the Company prior to the end of the Performance Period, such
Participant shall receive a pro rata portion of the Award that he or she would
have received with respect to the applicable Performance Period provided that
the minimum Performance Factors with respect to such Performance Period are
attained. Such pro rata Award shall be payable at the time payment is made to
other Participants in respect of such Performance Period.

(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.

(i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

(j) Effective Date. The Plan shall take effect upon its adoption by the Board;
provided, however, that the Plan shall be subject to the requisite approval of
the stockholders of the Company in order to comply with Section 162(m) of the
Code. In the absence of such approval, the Plan (and any Awards made pursuant to
the Plan prior to the date of such approval) shall be null and void.

(k) Interpretation. The Plan is designed and intended to comply, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.

 

2